Citation Nr: 1104987	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether the discontinuance of special monthly compensation 
(SMC) based on loss of use of the right foot was proper.

2.  Entitlement to an increased rating for spinal stenosis with 
degenerative arthritis of the lumbar spine and radiculopathy, 
right lower extremity, status post fractured coccyx and surgical 
repair, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant was on active duty from June 1979 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and March 2006 rating determinations 
of the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas.  Following a review of the 
record, the Board remanded the claim to the RO via the Appeals 
Management Center (AMC), in Washington, DC, in July 2008, for the 
purpose of obtaining additional evidence.  The claim has since 
been returned to the Board for review.  

Upon reviewing the development that has occurred since July 2008, 
the Board finds there has been substantial compliance with its 
remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
noted that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination "more than substantially complied with the 
Board's remand order").  The record indicates that the appellant 
underwent additional medical examinations and those examinations 
have been included in the claims folder for review.  Also, the 
AMC has obtained the appellant's medical records that were not 
previously of record.  The AMC subsequently issued a Supplemental 
Statement of the Case (SSOC) after reviewing the results of the 
information obtained.  Based on the foregoing, the Board finds 
that the AMC substantially complied with the mandates of its July 
2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant the 
right to compliance with the remand orders).  Therefore, in light 
of the foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 38 
C.F.R. § 3.655 (2010).


FINDINGS OF FACT

1.  The appellant was granted special monthly compensation (SMC) 
for the loss of use of the right foot, effective September 8, 
1995.  

2.  The RO discontinued the appellant's SMC for the loss of use 
of the right foot, effective June 1, 2006, based on medical 
evidence that, when considered with other evidence of record, did 
not clearly show sustained improvement.

3.  The appellant has not been diagnosed as suffering from 
unfavorable ankylosis of the entire spine.  

4.  The appellant has not been diagnosed as experiencing severe 
incomplete paralysis of the sciatic nerve with muscular atrophy.

5.  While the appellant's PTSD has produced nightmares, 
depression, anxiety, near complete social isolation, and 
hypervigilance, this same condition has not produced gross 
impairment in thought processes or delusions/hallucinations or an 
inability to perform the activities of daily living.  


CONCLUSIONS OF LAW

1.  The reduction of the appellant's rating for special monthly 
compensation for the loss of use of the right foot was not 
warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.344, 4.63 (2010).

2.  The criteria for a disability evaluation in excess of 60 
percent for spinal stenosis with degenerative arthritis of the 
lumbar spine and radiculopathy, right lower extremity, status 
post fractured coccyx and surgical repair have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 5235 - 5243 
and 8520 (2010).  

3.  The criteria for a disability evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction - Special Monthly Compensation

The Board finds there has been sufficient VA compliance with the 
notice and duty to assist provisions of the law for the decision 
reached with respect to this issue, and that, in view of the 
outcome discussed below, any possible deficiencies have not 
prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).

The appellant contends that the special monthly compensation 
(SMC) rating that had been assigned for the loss of use of the 
right foot should not have been reduced.  Because this case 
involves the reduction of a rating, the question is not whether 
the appellant meets the criteria for assignment of SMC, but, 
rather, whether the reduction in her rating was proper.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  
Therefore, it is necessary to consider the complete medical 
history of the appellant's condition.  See Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

The record reflects that SMC for loss of use of the right foot 
was awarded in October 2001, effective from September 1995.  The 
RO proposed to discontinue that SMC in August 2005, and 
discontinued it in March 2006, effective from June 1, 2006.  The 
award of such SMC had been in effect for more than five years at 
the time of its discontinuance.  

Per the claims folder, the appellant had submitted a claim for 
service connection for a lower back disability with radiculopathy 
extending to the right lower extremity in September 1995.  After 
undergoing numerous medical examinations and reviewing the 
medical treatment records, the RO granted service connection for 
a lower back disability.  In granting service connection, the RO 
noted, in the rating action of October 2001, the RO reported that 
when the appellant walked, she dragged her foot along the ground.  
It was further indicated that the appellant was unable to 
dorsiflex her right foot, and as such, SMC for the loss of the 
use of the foot was awarded.  The effective date of the award was 
determined to be September 8, 1995.  

In June 2003, the appellant underwent a VA podiatry consultation.  
The appellant complained of pain prior to the examination.  She 
further told the examiner that the right leg and foot were numb.  
Upon examination, DP and PT pulses were palpable on the right 
foot.  Good hair growth was noted and skin tone, texture, and 
turgor were found to be normal.  Nevertheless, there was absent 
sensation to the right foot and hypersensitivity leading to the 
right foot.  Hallux valgus and hammertoe deformities were 
reported.  Edema and erythema were not found.

A neurological consult conducted in July 2003 indicated that the 
appellant could not toe or heel walk and right foot drop was 
diagnosed.  There was decreased right ankle reflex along with a 
considerable decrease in strength in the right lower leg.  

Another neurological examination was performed at the Little Rock 
VA Medical Center (VAMC) in April 2005.  The appellant reported 
that she was only able to walk short distances until the pain 
forced her to sit down.  She stated that she experienced burning 
sensations in her feet.  During the exam, it was reported that 
her toes were down-going and the motor exam was non-productive 
due to sensory loss and muscle pain.  The examiner did not 
comment on whether there was right foot drop or whether there was 
a loss of dorsiflexion in the foot.  

These results, along with the appellant's treatment records, were 
then reviewed by the RO.  After said review, the RO issued a 
rating action that proposed to discontinue the SMC for loss of 
use of the foot.  In making this proposal, the RO noted that foot 
drop had not been noted on exam since July 2003.  As such, the RO 
indicated that SMC was no longer warranted.  The appellant was 
informed of the proposal and the proposal was subsequently 
enacted via a rating action issued in March 2006 (effective June 
1, 2006).  

One month later, a VA neurological examination of the appellant 
was performed.  As in the past, the appellant complained of pain 
in the right foot and an inability to walk more than a few 
blocks.  The doctor reported that the appellant walked with a 
limp and could not heel/toe walk because of pain.  Reflexes were 
decreased in the right foot to right ankle.  The right leg was 
found to be numb and movement in the leg and foot were severely 
restricted because of pain.  Foot drop per se was not diagnosed 
but the examiner indicated that foot drop could be expected in 
the future.  

In February 2007, the appellant was seen at the VAMC for physical 
therapy.  It was noted that she ambulated with a cane and that 
she "shuffled".  The therapist indicated that the appellant 
wore an ankle-foot orthosis (which can be used for foot drop).  
The right leg was dragged when she was walking.  

As reported above, the Board remanded the claim in 2008 for the 
purpose of obtaining an examination of the spine and the symptoms 
produced by the appellant's severe lower back disability.  It was 
reported that there was pain extending from the lower back to the 
right big toe.  Upon examination, the examiner found the 
following:

	. . . she really cannot bear weight 
well on her right lower extremity without 
sensation of instability, falling, and 
discomfort; with her footdrop brace off, 
she is able to stand on her right leg but 
cannot really take a step because of 
inability to dorsiflex completely, and her 
plantarflexion is 3/5.  She cannot really 
get upon her toes, although she does have 
some plantarflexion strength. . . . She is 
able to walk, but she cannot toe walk and 
cannot heel walk. . . .

FURTHER COMMENTS:  She does have some 
affective function remaining in the right 
foot, and it would be significantly better 
to have the foot she has than any 
prosthetic device.  When the question is 
raised whether amputation below the knee 
with the use of a prosthesis would be 
better, it is certainly not better.  Even 
with the severe discomfort this patient has 
and the lack of function as described 
above, she is still better off using a 
brace and having her own foot than with any 
sort of prosthetic device. . . .

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1 and 4.2 (2010); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The rating criteria in effect of the assignment of SMC for the 
loss of use of the right foot may be found at 38 C.F.R. § 4.63.  
This regulation states that the loss of use of a foot, for the 
purpose of SMC, will be held to exist when no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below the knee with use 
of a suitable prosthetic appliance.  A determination will be made 
based on the actual remaining function of the foot - balance, 
propulsion, etcetera, and whether these functions could be 
accomplished equally well by an amputation stump with prosthesis.   

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each service 
member and the disorder, and the effect of those symptoms on the 
service member's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

Concerning the appellant's claim for restoration of a SMC for 
loss of use of the right foot, the issue is whether the RO was 
justified, by a preponderance of the evidence, in reducing the 
appellant's rating.  If not, the appellant's rating must be 
restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The appellant's SMC rating was in effect for more than five 
years, and the provisions of 38 C.F.R. § 3.344, referring to 
stabilization of disability ratings, need to be applied.  See 38 
C.F.R. § 3.344(c) (2010).  The Court has also stated, in Lehman 
v. Derwinski, 1 Vet. App. 339 (1991), that the five-year period 
is merely a guideline, and that the entire clinical record must 
be reviewed in order to determine whether, in fact, the disorder 
in issue has actually "stabilized".  The Court has identified 
"at least four specific requirements" applicable to rating 
reductions in that regulation:

(1)  the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full and 
complete";

(2)  "[e]xaminations less full and complete 
than those on which payments were 
authorized or continued will not be used as 
a basis of reduction";

(3)  "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of record 
clearly warrants the conclusion that 
sustained improvement has been 
demonstrated"; and

(4)  "[al]though material improvement in 
the physical or mental condition is clearly 
reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 
3.344(a)).

Turning to the first of these, the regulation provides:  "It is 
essential that the entire record of examinations and the medical-
industrial history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history."  38 C.F.R. § 3.344(a) (2010).  There is no 
indication in the record that the examiner who performed the 
neurological examination in April 2005 was based reviewed the 
appellant's complete claims folder.  Nevertheless, the exam that 
was accomplished in October 2009 indicates that the examiner did 
review the appellant's complete claims folder.  Moreover, that 
examiner provided a detailed analysis of the appellant's various 
orthopedic and neurological complaints.  As such, the Board 
concludes that the more recent examination, but not the earlier 
examination, was "full and complete" as is required by Green v. 
Derwinski, 1 Vet. App. 121 (1991).

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," because the 
appellant did undergo a VA examination prior to the reduction of 
the benefit, the April 2005 must be considered to be adequate in 
its amount of detail.

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be reduced 
on any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  In this instance, none of the 
examination results, either in 2005 or in 2009, suggested or 
insinuated that the appellant's right foot condition was less 
episodic than previously noted in the claims folder.  More 
importantly, the VA examination of October 2009 indicates that 
the appellant did not have complete dorsiflexion in the foot - 
the very reason why SMC for the loss of use of the foot was 
originally awarded.  Moreover, that same examination suggests and 
insinuates that the appellant's right foot condition had not 
become less disabling than was originally found when SMC was 
granted.  In other words, the record does not show that there has 
been sustained improvement.  

The Board recognizes that a VA doctor has concluded that the 
appellant would not be better off having the foot amputated and a 
prosthetic device used.  While this opinion clearly delineates 
the criteria used to now determine whether SMC for the loss of 
use of the foot should be awarded, such information was not of 
record in the medical files when SMC was originally granted.  In 
this instance, the question that must be resolved is whether 
sustained improvement of the right foot condition has been shown 
such that SMC is no longer deemed necessary.  The question is not 
whether the appellant's symptoms and manifestations would now 
justify the assignment of SMC.  

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application.

In sum, the RO reduced the appellant's SMC award on the basis of 
medical information that did not show sustained improvement.  
Since the burden is on the VA to show that the rating reduction 
was warranted, and, for the reasons discussed above, VA failed to 
meet this burden, special monthly compensation for the loss of 
use of the right foot must be restored.

II.  Increased Evaluation

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Court further held, in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), that to satisfy the first Quartuccio element for 
increased ratings claims, that section 5103(a) compliant notice 
must meet a four part test.  However, the US Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in 
part, striking the claimant tailored and "daily life" notice 
elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 
2009).  Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

The record reflects that for both issues involving an increased 
rating, the appellant has been informed of the evidence she was 
to provide to VA and which evidence VA would attempt to obtain on 
her behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and what 
the VA would do to assist the appellant.  The VA informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  The appellant was told that she should 
inform the VA of any additional records or evidence necessary for 
her claims involving increased ratings.  

VA also fulfilled its duty to assist.  In this instance, VA 
obtained the appellant's available medical treatment records, 
including requesting any treatment records from the facilities 
the appellant had been treated, and those other records that the 
VA was made aware thereof.  Given the foregoing, the Board finds 
that the RO has substantially complied with the duty to procure 
the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  In this respect, the record reflects that 
over the course of this appeal, the appellant has undergone 
numerous examinations with respect to her back and her 
psychiatric disorder.  The results of those examinations have 
been included in the claims folder for review.  These reports 
involved a review of the claims folder, the appellant's available 
medical treatment records, and the results of any testing 
accomplished during those exams.  Therefore, the Board finds that 
these reports are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Also, the appellant was given notice that the VA would help her 
obtain evidence but that it was up to the appellant to inform the 
VA of that evidence.  During the course of this appeal, the 
appellant has proffered documents and statements in support of 
her claim.  It seems clear that the VA has given the appellant 
every opportunity to express her opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
appellant status; 2) existence of a disability; (3) a connection 
between the appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present appeal, the appellant was provided with Dingess-
type notice via the statement of the cases that were sent to her 
by the AOJ.  Because this notice has been provided, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2010) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2010) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.7 (2010) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  With respect to the issues 
before the Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with the 
original grant of service connection, and, as such, the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Notwithstanding, the Court has also held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). As 
such, staged ratings may be appropriate.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

A.  Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2010).

The appellant's lower back disability has been classified as 
spinal stenosis with degenerative arthritis of the lumbar segment 
of the spine with radiculopathy extending to the right lower 
extremity with status post fractured coccyx and surgical repair.  
The disability has been assigned a 60 percent disability rating 
in accordance with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5243.  

Besides being able to rate the appellant's disability under this 
diagnostic code, it is also possible that his lower back disorder 
may be rated under any one of a number of diagnostic codes if the 
disability exhibits the appropriate manifestations and symptoms 
associated with that code.  These codes include 38 C.F.R. Part 4, 
Diagnostic Codes 5235 through 5243 (2010).

The application of the words "slight," "mild," "moderate," 
"severe" and "pronounced" have not been defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the VA must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2010).  In evaluating 
the appellant's musculoskeletal impairments, the Board is 
cognizant of its responsibilities under the Rating Schedule.  38 
C.F.R. § 4.71 et seq. (2010).  In a precedent opinion, the VA 
General Counsel has held that disabilities rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (and 5242), involved limitation of 
motion, which warranted consideration based on functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 36-97.

Ankylosis is the "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86.).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010).  Under 
38 C.F.R. § 4.40 (2010), functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  The Court held that 
ratings based on limitation of motion do not subsume 38 C.F.R. § 
4.40 or 38 C.F.R. § 4.45.  It was also held that the provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including during flare-ups.  However, 
the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2010), should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the actual rating criteria, Diagnostic Codes 5235 through 
5243 contemplate, respectively, vertebral fracture or 
dislocation, sacroiliac injury and weakness, lumbosacral or 
cervical strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, degenerative 
arthritis of the spine, and intervertebral disc syndrome.  38 
C.F.R. Part 4 (2010).  All diagnostic codes (except where 5243, 
intervertebral disc syndrome, is evaluated under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes) are evaluated under the following criteria.

The appellant is now rated at 60 percent.  Under the regulations 
a 100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  Also, the disability criteria provides that 
intervertebral disc disease may be rated either based on the 
criteria set forth in 38 C.F.R. Part 4, Diagnostic Code 5243 
(2010), or by combining under 38 C.F.R. § 4.25 (2010) separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  Because the 
appellant's spine disability is being evaluated for 
intervertebral disc disease, VA may separately rate the distinct 
neurologic manifestations of her spine disorder.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Under 38 C.F.R. § 4.124a (2010), a disability from neurological 
disorders is rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With partial 
loss of use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  38 C.F.R. Part 4 (2010).  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost.  Id.  

Normal forward flexion of the lumbar segment of the spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See Note 2, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a 
(2010).

In October 2004, the appellant underwent a VA examination of the 
spine.  Prior to the exam, the appellant complained of continuous 
pain in the back along with radiculopathy extending into the 
right leg.  She reported that the right leg felt like it was 
"burning" and that the leg was very weak in comparison to the 
left leg.  When examined, the range of motion of the lower back 
was found to be:

Flexion			90 degrees with 
ability to 
					nearly 	touch 
toes
Extension			Not possible to 
measure
Left Side Flexion		20 degrees
Right Side Flexion		30 degrees

She had a positive straight leg raise on the right and a negative 
straight leg raise on the left side.  It was reported that she 
had considerable weakness in the hip flexors and the knee 
extensors of the right leg.  At L3-L4 and L4-L5, there was 
tenderness bilaterally.  X-ray films showed considerable 
degenerative disc disease with almost the complete loss of disc 
height on multiple levels of the lumbar segment of the spine.  
Ankylosis was not diagnosed.  

Subsequent to that examination, a VA neurological examination was 
accomplished in April 2005.  Examination of the lumbosacral spine 
produced the following range of motion results:

Flexion			15 degrees 
Extension			5 degrees
Left Side Flexion		5 degrees
Right Side Flexion		5 degrees

Pain was observed during the testing procedures.  Additional 
results from the neurological portion of the exam were as 
follows:

	. . . Deep tendon reflexes are 1+ and 
equal in the upper extremities, 1+ at the 
right knee, and absent at the left knee.  
She had a 1+ reflexes bilaterally.  Toes 
were downgoing.  Motor exam was difficult 
on the right.  There appears to be very 
little effort in any of the muscles in the 
proximal and distal upper extremities as 
well as the proximal and distal lower 
extremities.  She did have good strength on 
the left.  She had decreased pinprick in 
both lower extremities in no specific 
dermatomal pattern.  She had decreased 
pinprick on her entire right side including 
the arm, face, and chest, which seemed to 
split the midline.  She also had decreased 
vibration in her right face and right 
chest, which had split the sternum. . . . . 

Another examination of the appellant's spine was performed in 
September 2006.  Prior to the exam, the appellant once again told 
the examiner about lower back and leg pain along with the 
inability to perform daily household duties because of the 
limitations produced by the service-connected back disability.  
The examiner reported that he could see that the back was 
producing pain simply by watching the appellant walk into the 
examining room.  Range of motion studies produced the following 
results:

Flexion			20 degrees 
Extension			0 degrees
Left Side Flexion		5 degrees
Right Side Flexion		5 degrees
Rotation			10 degrees bilaterally

On the neurological exam of the right knee reflex was 1+, left 
knee reflex was absent, and the ankle reflexes were 1+ 
bilaterally.  Ankylosis of the spine was not diagnosed.  

As a result of the Board's remand of 2008, the appellant was 
scheduled for and underwent a VA exam of the spine in October 
2009.  The examiner noted that he reviewed the claims folder 
prior to the exam.  Stiffness and pain was complained thereof.  
Range of motion studies produced the following results:

Flexion			30, 35, 30 degrees 
Extension			0 degrees
Left Side Flexion		10 degrees
Right Side Flexion		5 degrees
Rotation			15 degrees to the left
				10 degrees to the 
right

Magnetic resonance imagining showed 5-1 disc ostephyte formation 
with stenosis in the lower lumbar area and some degeneration and 
spondylosis throughout the lumbar area.  Unfavorable ankylosis on 
the entire spine was not diagnosed.  

Numerous VA treatment records, generated during the period under 
review, have been associated with the claims file.  Some of these 
records confirm that the appellant has sought additional 
treatment for the management of the pain produced by her service-
connected disability.  Nevertheless, these same records indicate 
an absence, per se, of any neurological symptoms, aside from 
those associated with the appellant's right lower extremity.  

Under the regulations, to warrant a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  As 
noted, none of the examination results or the medical records 
themselves has produced a diagnosis of unfavorable ankylosis of 
the entire spine.  As such, this rating criterion is not for 
application.  

Nevertheless, in terms of orthopedic manifestations, the Board 
concludes that the range of motion findings shown on the various 
examinations over the course of this appeal approximate severe 
limitation of motion.  Thus, a 40 percent evaluation is warranted 
under Diagnostic Code 5237 (of 38 C.F.R. Part 4 (2010)).  This is 
the highest schedular evaluation available for limitation of 
motion of the lumbar spine absent evidence of ankylosis.

Assuming a 40 percent evaluation based on orthopedic 
manifestations, in order to warrant a higher overall combined 
evaluation, the appellant would essentially need to be assigned 
at least a 60 percent evaluation for the lower extremity for the 
chronic neurologic manifestations.  See 38 C.F.R. § 4.25 (2010) 
(combined rating table).  Only with a 60 percent disability 
rating or higher would the combined rating be greater than the 
current 60 percent rating.  

Yet, while the appellant does suffer from some nerve involvement, 
none of medical treatment records or the medical examination 
reports suggest or indicate that the appellant is suffering from 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  Moreover, none of the medical care providers 
or examiners has ever classified the appellant's neurological 
symptoms as moderately severe.  Therefore, considering assigning 
separate orthopedic and neurological ratings would not be of 
benefit to the appellant. 

In summary, the Board has considered the relevant evidence along 
with applicable rating criteria.  The evaluation of the level of 
disability is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, it is the Board's responsibility to review 
the entire record.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2008).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that "when the positive and 
negative evidence relating to an appellant's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' as 
to the merits of his or her claim, the veteran must prevail."  
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Upon reviewing the longitudinal record in this case, it is the 
determination of the Board that the evidence is not in equipoise 
and as such, does not support an evaluation in excess of 60 
percent.  The appellant does suffer from neurological symptoms, 
severe pain, and restriction in her range of motion of the back.  
Yet, it has not been shown that she suffers from unfavorable 
ankylosis of the whole spine nor has it been shown that she 
experiences severe incomplete paralysis of the affected nerve.  
Therefore, the Board concludes that the appellant does not meet 
the criteria for a disability rating in excess of 60 percent for 
any time during the appeal period.  Hence, the appellant's claim 
is denied.  

The Board has also considered whether the appellant is entitled 
to an extraschedular evaluation.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected back 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's disability with 
the established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the appellant's 
disability level and symptomatology; as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms."  
The record does not show that the appellant required frequent 
hospitalizations for her back condition.  Additionally, there was 
not shown to be evidence of marked interference with employment 
solely due to this one disability.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2010) is not warranted.

B.  PTSD

The remaining issue on appeal involves whether the appellant's 
disability rating for posttraumatic stress disorder (PTSD) should 
be assigned an evaluation in excess of 70 percent.  The record 
indicates that service connection for PTSD was originally granted 
in a rating action issued in October 1999.  A 50 percent 
disability rating was assigned in accordance with 38 C.F.R. Part 
4, Diagnostic Code 9411 (1997).  

In conjunction with a claim for increased benefits, the appellant 
underwent a VA psychiatric examination in April 2005.  Before the 
exam was conducted, the medical examiner reviewed the appellant's 
claims folder.  The appellant told the examiner that she had 
limited contact with others.  She was not working and was living 
alone.  Upon completing the exam of the appellant, the examiner 
reported that she was very cooperative during the process.  It 
was noted that the appellant displayed significant anxiety along 
with dysphoria, but her speech was normal.  Hallucinations and 
delusions were not reported or found.  Insight was determined to 
be "somewhat limited".  A Global Assessment of Functioning 
(GAF) score of 38 was assigned.  The doctor concluded that he 
believed the appellant's PTSD symptoms would impede her ability 
to maintain gainful employment.  

That examination report, along with the rest of the appellant's 
claim folder, was reviewed by the RO.  The RO concluded that a 70 
percent disability rating would be assigned.  This was based on 
the medical evidence showing that the appellant was experiencing 
sleep disturbance, complete social isolation, episodes of 
suicidal ideation, and occupational impairment.  

Another VA psychiatric examination was performed in October 2009.  
Again, the appellant's file was reviewed prior to examining her.  
The appellant told the doctor that she avoided people and had 
nightmares three to four times a week.  She further indicated 
that she was isolated but did have a relationship with her grown 
daughter.  The examiner noted that the appellant made good eye 
contact with the doctor, and that her speech was logical and 
coherent.  She was alert and her memory was largely intact.  Upon 
completion of the exam, a GAF score of 45 was given.  The 
examiner further concluded that the appellant's PTSD symptoms 
were severe.  Additionally, the doctor concluded that the 
appellant's employment restrictions were not solely because of 
the PTSD symptoms and manifestations, but instead due to a myriad 
of conditions.  In other words, the examiner found that the PTSD 
symptoms alone would not prevent gainful employment.  Also of 
note is the examiner's opinion that the appellant was competent 
for VA purposes and not in need of psychiatric hospitalization.  

The claim was forwarded to the AMC which concluded that the 
evidence did not support an evaluation in excess of 70 percent.  
The claim has been forwarded back to the Board for review.  

The appellant's psychiatric condition [posttraumatic stress 
disorder or PTSD] has been rated pursuant to the criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 9411.  38 C.F.R. § 4.130 
(2010) establishes a general rating formula for mental disorders.  
The formula assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, or recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating, a 70 percent rating, may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

The highest, or 100 percent schedular evaluation, contemplates 
total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (2010).

In determining whether an increased evaluation is warranted, the 
VA must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case an increased rating must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2010).

The appellant's VA medical treatment records have been obtained 
and included in the claims folder for review.  These records stem 
from 2004 to the present.  These records show participation by 
the appellant in one-on-one therapy.  The treatment records also 
show that while she has sought assistance by VA personnel with 
respect to her psychiatric disorder, none of the treatment 
providers has recommended that the appellant be hospitalized for 
her psychiatric disorder.  Moreover, the records do not show 
complaints involving hallucinations or delusions.  

The medical evidence shows assignment of GAF scores ranging from 
38 to 45.  A GAF score of 61 to 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Next, a GAF score of 41 to 50 contemplates serious 
systems (e.g., suicidal ideation severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  Finally, a GAF score of 31-40 indicates some 
impairment in reality testing or communications or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, and a GAF score of 21 to 
30 indicates "[b]ehavior is considerably influenced by delusions 
or hallucinations OR serious impairment in communication of 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to function 
in almost all areas (e.g., stays in bed all day; no job, home, or 
friends)."  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the appellant's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).

In evaluating the appellant's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 (2010), which requires that 
reasonable doubt be resolved in the appellant's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  In Mittleider, the appellant had been diagnosed with 
PTSD and various personality disorders and there was no medical 
evidence in the record separating the effects of the service-
connected disability from the nonservice-connected disorders.  
Id. at 182.  The Board finds this case is distinguishable from 
Mittleider in that there is no medical evidence of record that 
the appellant suffers from manifestations and symptoms associated 
with a nonservice-connected or another service-connected disorder 
that would somehow affect her PTSD. 

Upon reviewing the record, it is the conclusion of the Board that 
the evidence does not support an evaluation of in excess of 70 
percent for PTSD.  Since the appellant started her appeal, the 
appellant's GAF scores have remained more-or-less constant.  
Moreover, the symptoms and manifestations produced by her 
condition have remained stable.  The medical evidence does not 
suggest, insinuate, or show that the appellant has been 
decompressing during this whole appeals process.  While the VA 
examinations and medical treatment records have noted nightmares, 
depression, anxiety, and remoteness, those same records do not 
indicate that the appellant is delusional or displaying 
inappropriate behavior.  The records do not indicate that the 
appellant is unable to care for her daily living needs or that 
she has lost tract with reality.  All in all, the medical 
evidence indicates that the appellant's manifestations and 
symptoms, while severe, have not become more and more 
incapacitating. 

The Board would further add that the appellant's PTSD is not 
productive of total occupational and social impairment.  She does 
not have gross impairment in thought processes or communication.  
In addition, no deficits have been noted with respect to the 
appellant's speech and communication skills.  The appellant does 
not suffer from persistent delusions.  The appellant does not 
report nor is she assessed as being in persistent danger of 
hurting herself or others.  She is able to perform activities of 
daily living, including maintenance of minimal personal hygiene.  
The appellant is oriented to time and place. 

Moreover, while the appellant does not socialize, she also 
reported that he has a good relationship with her daughter.  
Accordingly, total social impairment is not shown.  While the 
medical evidence hints that the appellant's PTSD may inhibit her 
ability to obtain and maintain gainful employment, those same 
records suggest that other service-connected and nonservice-
connected disabilities may be affecting whether the appellant may 
work.  Accordingly, the Board concludes that the criteria for a 
100 percent rating are not met.

The Board has considered the doctrine of reasonable doubt, but 
finds a preponderance of the evidence against the appellant's 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2010); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Hence, the appellant's claim is denied.  

The Board has also considered whether the appellant is entitled 
to an extraschedular evaluation.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity and 
symptomatology of the appellant's psychiatric disorder with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describes the appellant's disability 
level and symptomatology; as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms."  
The record does not show that the appellant required frequent 
hospitalizations for her posttraumatic stress disorder.  
Additionally, there was not shown to be evidence of marked 
interference with employment solely due to the disability.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2010) is not warranted.


ORDER

1.  Restoration of special monthly compensation based on loss of 
use of the right foot is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.  

2.  Entitlement to an increased rating for spinal stenosis with 
degenerative arthritis of the lumbar spine and radiculopathy, 
right lower extremity, status post fractured coccyx and surgical 
repair, is denied.

3.  Entitlement to an increased rating for posttraumatic stress 
disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


